Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 06/08/2022 have been entered. Claims 1-7 and 9-13 are pending in the application, rejections are withdrawn in view of the arguments and amendment, claims 9-13 were withdrawn with traverse pursuant to restriction.
Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the cited references do not teach combining an APD device in an apparatus for preparing ready-to-use dialysis solutions. While Burbank does not use the phrase “Automatic Peritoneal Device”, or “APD”. Manda teaches automated peritoneal dialysis uses a cycler to cycle fluid into and out of the patient ([0005, 0007]). Burbank teaches the water purification and dialysate preparation module and a dialysate fluid reservoir or batch container for peritoneal dialysis ([0227]), as previously discussed, and further teaches the batch preparation and storage device (any embodiment) connects dialysate lines to a peritoneal dialysis cycler ([0183-0188, 0138], Figs. 19 and 28, an APD device), the peritoneal cycler controls pumping of the dialysate into a patient to perform PD ([0227-0229]), Jansson teaches peritoneal dialysis fluid is passed from the concentrate mixing module (400) back to the thermal control and sterilisation module (300) where it is sterilised in an on-line autoclave, before being passed to a cycler and sterilisable connector module (600) for administration to the patient (50), wherein the apparatus integrates an automated peritoneal dialysis (APD) device. 
In response to applicant’s arguments that the claimed invention provides advantages over the art of sealing closed the disposable after mixing (i.e., cutting off the disposable from a water supply), Burbank teaches sealing the as discussed in the rejection of claim 1.
Claim Objections
The limitations of original claim 8 were incorporated into claim 1 in the amendment filed 04/23/2021, and claim 8 was indicated as canceled in the remarks. Claim 8 is still in the noted in the most recent claim set as previously presented, this appears to be a typographical error.
Claim 1 recites, in the last line, wherein the apparatus integrates an automated peritoneal dialysis (APD) device. This is assumed and interpreted to read as wherein the apparatus integrates into or with an automated peritoneal dialysis (APD) device. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sealing system” in claim 1, interpreted in light of claim 5 to include a heated bar or ultrasound generator.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank (US PG Pub 2013/0228505), in view of Jansson (WO 00/57935) and Manda (US PG Pub 2017/0281845), in view of Chipperfield (Welding and Joining Techniques for Polymeric Medical Devices, 2001) and GEN (Genetic Engineering and Biotechnology News, Thermal Welding for Sterile Connections April 1, 2006, Vol. 26, No, 7), in view of Cristobal (US 7,694,814).
Burbank teaches a water purification and dialysate preparation module and a dialysate fluid reservoir or batch container for peritoneal dialysis ([0227] an apparatus for preparing ready-to-use solutions for peritoneal dialysis), in an embodiment providing the inlet of the container with a filter, filling the container with concentrate, sterilizing the container, and breaking a connection between the filter and the container while simultaneously sealing the connection to seal the container ([0072, 0206] an inflow line of a disposable), concentrate may be added by luer 21, the tubing may be sealed and cut after concentrate is added, water is added via luer 9, closed by non-reopenable tubing clamp 13, permanent clamp 13 in place to protect the water supply source ([0090], each a connector for connecting an inflow line of a disposable, each inflow line sealed), batch containers, tubing, and connectors sterilized as a single disposable unit ([0206, 0210], implying a sterilization compartment, and the connector for connecting a disposable are arranged within the sterilization compartment), once concentrate is added, thermally or ultrasonically sealing and detaching the batch container ([0210], the inflow line of the disposable is sealed closed using a sealing system); permanent clamp 13 (permanent clamp sealing the tubing) to protect the water supply source ([0119]), sealing closed the inflow line of the disposable, and thermally or ultrasonically sealing implying a sealing system for ultrasonically or thermally sealing), in an embodiment, a replaceable deionization filter as part water purification, including a prefilter, reverse osmosis filter, and deionization filters ([0073-0074], a water treatment plant arranged in a filling line, the water treatment plant is arranged outside the sterilization compartment); the sterilization process for example autoclave or gamma radiation sterilization ([0206, 0210]), in an alternative embodiment, the concentrate is placed into the batch container before the container is sealed and sterilized as a unit ([0122]), resulting in a configuration such that all the interiors of batch containers are sealed against intrusion of contaminants ([0210]). 
Burbank further teaches embodiments can be combined, and modifications, alterations, and changes are possible within the scope of the invention ([0230-0231]). Burbank does not explicitly teach a configuration with a filling line leading to the sterilization compartment; a connector having a compartment-side end, or the sealing system arranged within the sterilization compartment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the filling line leading to the sterilization compartment, and a connector having a compartment-side end, as an obvious engineering design choice (see MPEP 2144.04 VI. C.).
Alternatively, Jansson and Manda each teach preparation of ready-to-use solutions for peritoneal dialysis, with a fill line leading to a sterilization compartment.
Jansson teaches an apparatus for preparing ready-to-use solutions for peritoneal dialysis (abstract, apparatus (100), page 19 lines 10-37), characterized in that the apparatus has a sterilization compartment (sterilization module 300 and sterilizable connection module 600); a filling line (water connection 1) leading to the sterilization compartment (Figure 2) and having a connector (connectors 4a, 4b, 9a, 9b) arranged at the compartment-side end for connecting a disposable (connectors 4a and 4 b connect disposable concentrate containers, page 41 lines 7-24, and fill connectors 9a and 9b connect disposable fluid line 10, Figures 2 and 20); a water treatment plant (water preparation module (200)) arranged in the filling line (Figures 1 and 2); and a sealing system (fluid line 10 has manual pinch valve 648 and catheter connector 654, which may be replaced by a sterile welding device, page 97 lines 2-23, the sterile welding device cutting the end of the line set 10 with a hot wafer). 
Manda teaches an apparatus for preparing ready-to-use solutions for peritoneal dialysis (abstract), characterized in that the apparatus has a sterilization compartment (sterilization module 106 [0146]); a filling line leading to the sterilization compartment and having a connector (connector 1018 [0183]) connecting a disposable (dialysate container 107, [0090]); a water treatment plant (water purification module 103) arranged in the filling line (Figure 1 flow path 101 [0134]), and connectors for reservoirs, containers, or a tap or faucet can be any type or connector that can form a seal with a container [0190]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate configurations with a filling line leading to the sterilization compartment, and a connector having a compartment-side end as described by Jansson, or Manda, into Burbank’s system and apparatus as these design choices are known in the art as illustrated by Jansson and Manda.
Alternatively, with respect to the sealing system, Chipperfield teaches welding and joining techniques for medical devices including hot bar sealing, dielectric welding (normally applied between bars and generating heat, 3.3) for use in fluid bags, induction welding, infra-red welding, ultrasonic welding (in uses such as blood filters and bag flanges, 4.1), and hot plate welding (used in catheters and dialysis systems, among others, 4.2). It would have been obvious to one of skill in the art to provide a heatable sealing bar and/or an ultrasound generator as according to GEN, disposables require quick, safe, and sterile transfer and disconnection of fluids and tube fusing avoids costly additional sterile connections and clamping off procedures.
With respect to the placement of the sealing system in the sterilization compartment, Cristobal teaches a system and method for an enclosure for protecting portions of a medical device during sterilization with a seal against different portions of the medical device to be protected (col 2 lines 57-67), as sterilization of medical devices are performed by heat (commonly carried out in an autoclave), radiation, or chemicals, and in order to be effective steam (in the case of heat sterilization) needs to impinge on all surfaces, but not all parts of a medical device can survive heat or radiation sterilization (col 1 lines 20-49), the system may protect and secure more than one device, or other components that aid in the use of the enclosure (col 3 lines 35-44), It would have been obvious to one of skill in the art to incorporate the sterilization enclosure (sterilization performed using heat, commonly carried out in an autoclave, radiation, or chemical) of Cristobal, into the taught apparatus above, and arrange the sealing system and the connector for connecting a disposable within the sterilization compartment to allow for sterilization of more than one device while providing reduced size and selectively protecting components that may be damaged by sterilization, such as a connector assembly (col 3 lines 44-55) and to provide protection by preventing unauthorized use of the medical device being protected (abstract).
Applicant amended to require wherein the apparatus integrates an automated peritoneal dialysis (APD) device. Manda teaches automated peritoneal dialysis uses a cycler to cycle fluid into and out of the patient ([0005, 0007]). Burbank teaches the water purification and dialysate preparation module and a dialysate fluid reservoir or batch container for peritoneal dialysis ([0227]), as discussed above, and further teaches the batch preparation and storage device (any embodiment) connects dialysate lines to a peritoneal dialysis cycler ([0183-0188, 0138], Figs. 19 and 28, an APD device), the peritoneal cycler controls pumping of the dialysate into a patient to perform PD ([0227-0229]). Jansson teaches peritoneal dialysis fluid is passed from the concentrate mixing module (400) back to the thermal control and sterilisation module (300) where it is sterilised in an on-line autoclave, before being passed to a cycler and sterilisable connector module (600) for administration to the patient (50). Providing wherein the apparatus integrates an automated peritoneal dialysis (APD) device.
With respect to claims 2 and 3, the apparatus in accordance with claim 1 is taught above. Burbank teaches sterilization with an autoclave or radiation ([0122, 0206, 0210]), Jansson teaches OLA online autoclave (375, page 59 lines 20-33), the sterilization compartment is a heating compartment (autoclave) and/or an irradiation compartment.  
With respect to claim 4, the apparatus in accordance with claim 2 is taught above. Burbank teaches sterilization with an autoclave or radiation ([0122, 0206, 0210]), and a high intensity UV lamp provides sterilization of water, but does not explicitly indicate the irradiation compartment has a radiation source that emits UV light, Jansson teaches connectors can be sterilized by UF light (page 97, lines 20-23), Manda teaches the sterilization module can include one or more ultrafilters; a UV light source; a heater, a flash pasteurization module, a microbial filter; or combinations thereof, the sterilization compartment is a heating compartment and/or an irradiation compartment ([0026, 0146]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate UV as the source of Burbank’s radiation, as illustrated by Burbank, Jansson, and Manda, as UV is known in the art to provide effective sterilization.
With respect to claim 5, the apparatus in accordance with claim 1 is taught above. Burbank teaches thermally or ultrasonically sealing and detaching the batch container ([0210], Jansson teaches fluid line 10 has manual pinch valve 648 and catheter connector 654, which may be replaced by a sterile welding device, page 97 lines 2-23, a sealing system, and the sterile welding device cutting the end of the line set 10 with a hot wafer. Alternatively, Chipperfield teaches welding and joining techniques for medical devices including hot bar sealing, dielectric welding (normally applied between bars and generating heat, 3.3) for use in fluid bags, induction welding, infra-red welding, ultrasonic welding (in uses such as blood filters and bag flanges, 4.1), and hot plate welding (used in catheters and dialysis systems, among others, 4.2). It would have been obvious to one of skill in the art to provide heatable sealing bar and/or an ultrasound generator as according to GEN, disposables require quick, safe, and sterile transfer and disconnection of fluids and tube fusing avoids costly additional sterile connections and clamping off procedures.
With respect to claim 6, the apparatus in accordance with claim 1 is taught above. Burbank teaches connection to a water source such as a faucet ([0139, 0164]), Jansson teaches connecting to a domestic tap water supply (Figure 2, page 31 line 35 – page 32 line 1, page 37 lines 27-30), the filling line has at its oppositely disposed end an interface accessible to the user for connection to a water supply.   
With respect to claim 7, the apparatus in accordance with claim 1 is taught above. Burbank teaches sterile filters ([0090, 0122, 0138]), and a replaceable deionization filter as part water purification, including a prefilter, reverse osmosis filter, and deionization filters ([0073-0074]), Jansson teaches the water treatment plant comprises a reverse osmosis unit and/or a sterile filter (page 18 line 10 – page 19 line 4, page 38 lines 30-33).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fitzgerald (US PG Pub 2017/0319770) and Brugger (WO2013/141896) teach integration of dialysate preparation and APD/cylers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/              Primary Examiner, Art Unit 1777